Case 18-30089   Doc 10-4   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                  C Page 1 of 17
Case 18-30089   Doc 10-4   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                  C Page 2 of 17
Case 18-30089   Doc 10-4   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                  C Page 3 of 17
Case 18-30089   Doc 10-4   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                  C Page 4 of 17
Case 18-30089   Doc 10-4   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                  C Page 5 of 17
Case 18-30089   Doc 10-4   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                  C Page 6 of 17
Case 18-30089   Doc 10-4   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                  C Page 7 of 17
Case 18-30089   Doc 10-4   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                  C Page 8 of 17
Case 18-30089   Doc 10-4   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                  C Page 9 of 17
Case 18-30089   Doc 10-4   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 C Page 10 of 17
Case 18-30089   Doc 10-4   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 C Page 11 of 17
Case 18-30089   Doc 10-4   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 C Page 12 of 17
Case 18-30089   Doc 10-4   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 C Page 13 of 17
Case 18-30089   Doc 10-4   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 C Page 14 of 17
Case 18-30089   Doc 10-4   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 C Page 15 of 17
Case 18-30089   Doc 10-4   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 C Page 16 of 17
Case 18-30089   Doc 10-4   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 C Page 17 of 17
